Citation Nr: 0908028	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  97-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
scarring of the left side of the face as a result of 
treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active military service from August 1961 
through February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran testified at a hearing before an RO Hearing 
Officer in May 1997.  A transcript of that proceeding is of 
record.

The Board denied the Veteran's appeal in a decision issued in 
February 2000.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated in April 2001 the Court granted 
the motion of the Secretary to remand the case to the Board 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA).

In a decision dated in September 2001 the Board found that no 
further action was required to comply with the provisions of 
the VCAA and once again denied the claim.  The Veteran 
appealed the Board's decision to the Court.  By an Order 
dated in November 2002, the Court vacated the Board's 
decision and remanded the case for compliance with the notice 
provisions of the VCAA.

The Secretary appealed the November 2002 Court Order to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In April 2004 the Federal Circuit vacated 
the Court's November 2002 Order and remanded the case so that 
the Court could take into account the rule of prejudicial 
error, consistent with Conway v. Principi, 353 F.3d 1369 
(2004).

In an Order dated in July 2004 the Court again vacated the 
Board's decision of September 2001 and remanded the case to 
the Board for compliance with the VCAA.  The Board remanded 
the case to the RO in October 2008 for actions in compliance 
with the Court's Order.  The case has now been returned to 
the Board for further appellate action.


REMAND

Unfortunately, further development is required before the 
Board can adjudicate the issue on appeal.

Review of the file shows that treatment records from the 
Milwaukee VA Medical Center (VAMC) dating from the period 
March 1996 through December 1996, which were demonstrably of 
record during previous adjudicative actions by the RO and by 
the Board, are no longer in the claims file.  The missing 
records include the record of the Veteran's surgery on March 
17, 1996, and post-operative follow-up treatment in the Wound 
Clinic and Eye Clinic.

There is no indication of how or when the documents were 
removed from the file.  However, as these documents are 
needed in order for the Board to conduct a de novo review of 
the facts in this matter, due process requires that the 
missing records be obtained and associated with the file 
prior to the Board deciding the appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the Veteran's treatment records from 
VAMC Milwaukee dating from March 17, 
1996, through December 31, 1996 and 
associate those records with the claims 
file.

2.  The RO or AMC must make as many 
attempts as necessary to obtain the 
records cited above.  If the Milwaukee 
VAMC indicates in writing that the 
requested records are not available, that 
response should be associated with the 
file. 


3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  Then, if appropriate, the Veteran's 
claims should be readjudicated.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be provided to the Veteran and his 
attorney, and they should be afforded the 
requisite opportunity to respond before 
the case is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he may furnish additional evidence and argument 
on the matter the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

